Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/8/2022, with respect to the rejection(s) of claims under Jung (US 20150006875) have been fully considered and are persuasive.  Applicant argues that Jung (US 20150006875) is not qualified as prior art, under 102(a)(2) and 102(b)(2)(c). Examiner noted that Jung does qualify as 102(a)(2)(c) as the foreign priority is "AFTER" his effective filing date. Examiner should have used different paragraph in the heading of the rejection to address the statutory provision that qualify Jung as prior art. Therefore, Examiner in the rejection below using the right paragraph that should have been used and keep Jung as prior art as 102(a)(2)(c).
Applicant’s argument regarding 112(a) is persuasive and rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150006875) in view of Fleizach (US 20130263251).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2)(c). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Jung teaches, an electronic device (abstract, Paragraph 16), comprising: 
a touchscreen display, and a processor (Fig. 1), wherein the processor is configured to control to: 
display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 2B), 
receive, via the touchscreen display, a first user input for selecting an icon among the plurality of icons, wherein the first user input includes a touch input for the icon (Fig. 3B, Paragraph 61, selecting the setting icon)
 display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon (when user select an icon, an executable function for this icon is performs and displayed on the screen; Fig. 3C);
receive, on the first execution screen, a second user input for executing a second application (Fig. 3D, user select user schedule and from the same fist execution screen, enter a second user input and display, on the touchscreen display, a second execution screen of the second application (3D and 4A);
Jung does not teach wherein the first user input and the second user input are made by different way from each other, and wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application.
Fleizach in the same art of endeavor teach an electronic device an electronic device (Paragraph 49), display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 5G), receive, via the touchscreen display, a first user input for selecting an icon among the plurality of icons, wherein the first user input includes a touch input for the icon (Paragraph 74, 142, 181, 3187), display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon (when user select an icon, an executable function for this icon is performs and displayed on the screen; Paragraph 6, 52, 110), 
Fleizach teaches user input on the screen that (Fig. 5M) that is different from the first input wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application (Fig. 5Q, select contact/call icon and then a second input in Fig. 5S-5T, 5W is shape character and Fig. 211).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Jung with Fleizach in order to improve the system and enhance the system capability and convenience.
Regarding claim 2, Jung in view of Fleizach teaches, wherein both the first user input and the second user input are made by a hand of a user (Jung: user finger selects the icon and drawing the character using the hand of the user).
Regarding claim 3, Jung in view of Fleizach teaches, wherein the specified shape includes a shape of alphabet C (Fig. 5T).
Regarding claim 4, Jung in view of Fleizach teaches, wherein the second application includes a camera application or a gallery application (Fleizach: Paragraph 194).
	Regarding claim 5, see claim 1 rejection.
	Regarding claim 6, see claim 2 rejection.
	Regarding claim 7, see claim 3 rejection.
	Regarding claim 8, see claim 4 rejection.
	Regarding claim 9, see claim 1 rejection.
	Regarding claim 10, see claim 2 rejection.
	Regarding claim 11, see claim 3 rejection.
	Regarding claim 12, see claim 4 rejection.
Examiner also found another art Yook (US 20140055388) that can be used to reject the claims as follow:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Yook (US  20140055388) in view of Fleizach (US 20130263251).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Yook teaches, an electronic device (Fig. 1), comprising: 
a touchscreen display (abstract), and a processor, wherein the processor is configured (Fig. 1) to control to: 
display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 3), receive, via the touchscreen display, a first user input (Fig. 3, el. 300) for selecting an icon among the plurality of icons, wherein the first user input includes a touch input for the icon (Paragraph 18, 26, 49, 50), display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon, receive, via the touchscreen display on the first execution screen, a second user input for executing a second application (Paragraph 49-50, 52-57).
Yook does not teach wherein the first user input and the second user input are made by different way from each other, and wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application.
Fleizach in the same art of endeavor teach an electronic device an electronic device (Paragraph 49), display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 5G), receive, via the touchscreen display, a first user input for selecting an icon among the plurality of icons, wherein the first user input includes a touch input for the icon (Paragraph 74, 142, 181, 3187), display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon (when user select an icon, an executable function for this icon is performs and displayed on the screen; Paragraph 6, 52, 110), 
Fleizach teaches user input on the screen that (Fig. 5M) that is different from the first input wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application (Fig. 5Q, select contact/call icon and then a second input in Fig. 5S-5T, 5W is shape character and Fig. 211).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yook with Fleizach in order to improve the system and enhance the system capability and convenience.
Regarding claim 2, Yook in view of Fleizach teaches, wherein both the first user input and the second user input are made by a hand of a user (Yook: Fig. 3, el. 300).
Regarding claim 3, Yook in view of Fleizach teaches, wherein the specified shape includes a shape of alphabet C (Fig. 5T).
Regarding claim 4, Yook in view of Fleizach teaches, wherein the second application includes a camera application or a gallery application (Fleizach: Paragraph 194). 
Regarding claim 5, see claim 1 rejection.
Regarding claim 6, see claim 2 rejection.
Regarding claim 7, see claim 3 rejection.
Regarding claim 8, see claim 4 rejection.
Regarding claim 9, see claim 1 rejection.
Regarding claim 10, see claim 2 rejection.
Regarding claim 11, see claim 3 rejection.
Regarding claim 12, see claim 4 rejection.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20090046075) in view of in view of Fleizach (US 20130263251).
Regarding claim 1, Lee teaches, an electronic device (Fig. 1 and abstract), comprising:
 a touchscreen display, and a processor, wherein the processor is configured (abstract) to control to: 
display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 2A-2B), receive, via the touchscreen display, a first user input for selecting an icon among the plurality of icons (Fig. 3A), wherein the first user input includes a touch input for the icon (Fig. 3A), display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon (Fig. 3A, el. 115), receive, via the touchscreen display on the first execution screen, a second user input for executing a second application (Paragraph 105 ).
Lee does not teach wherein the first user input and the second user input are made by different way from each other, and wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application.
Fleizach in the same art of endeavor teach an electronic device an electronic device (Paragraph 49), display, on the touchscreen display, a home screen including a plurality of icons which are corresponding to at least one application respectively (Fig. 5G), receive, via the touchscreen display, a first user input for selecting an icon among the plurality of icons, wherein the first user input includes a touch input for the icon (Paragraph 74, 142, 181, 3187), display, on the touchscreen display, a first execution screen of a first application corresponding to the selected icon (when user select an icon, an executable function for this icon is performs and displayed on the screen; Paragraph 6, 52, 110), 
Fleizach teaches user input on the screen that (Fig. 5M) that is different from the first input wherein the second user input includes an input for presenting a specified shape, and in response to identifying that the specified shape included in the second user input is corresponding to a predetermined shape for executing the second application, display, on the touchscreen display, a second execution screen of the second application (Fig. 5Q, select contact/call icon and then a second input in Fig. 5S-5T, 5W is shape character and Fig. 211).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Lee with Fleizach in order to improve the system and enhance the system capability and convenience.
Regarding claim 2, Lee in view of Fleizach teaches, wherein both the first user input and the second user input are made by a hand of a user (Lee: user finger selects the icon and drawing the character using the hand of the user).
Regarding claim 3, Lee in view of Fleizach teaches, wherein the specified shape includes a shape of alphabet C (Fleizach Fig. 5T).
Regarding claim 4, Lee in view of Fleizach teaches, wherein the second application includes a camera application or a gallery application (Fleizach: Paragraph 194).
	Regarding claim 5, see claim 1 rejection.
	Regarding claim 6, see claim 2 rejection.
	Regarding claim 7, see claim 3 rejection.
	Regarding claim 8, see claim 4 rejection.
	Regarding claim 9, see claim 1 rejection.
	Regarding claim 10, see claim 2 rejection.
	Regarding claim 11, see claim 3 rejection.
	Regarding claim 12, see claim 4 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652